DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-16, filed 6 August 2021, in view of the examiner’s amendments with respect to claims 1 and 7 have been fully considered and are persuasive.  The obviousness-type double patenting rejections of the claims have been withdrawn.
Applicant’s arguments, see pages 16-21, filed 6 August 2021, in view of the examiner’s amendments with respect to claims 1, 3, 6-7, 9-10, 13-15, 17, and 20 have been fully considered and are persuasive.  The 103 rejections of the claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interview communications with Daniel Venglarik on 31 August 2021 – 8 September 2021.
The application has been amended as follows:
Claims 1, 3, 7, 9-10, 14-15, and 17 have been amended and claims 2, 8, and 16 have been cancelled as set forth in the attached document.

Allowable Subject Matter
Claims 1, 3, 6-7, 9-10, 13-15, 17, and 20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takeda et al., “Investigation of PUCCH Structure with SRS Transmission Based on BS-CDMA for LTE-Advanced Carrier Aggregation”
Ku et al., “Resource Allocation and Link Adaptation in LTE and LTE Advanced: A Tutorial”
Cheng et al., “Physical Uplink Control Channel Enhancements for Further Evolved LTE-Advanced”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469